Citation Nr: 0531513	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2000 for the grant of service connection for degenerative 
joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1974 to 
August 1976.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in April 2005, and the case was returned to the Board for 
appellate review.  

In May 2005, the veteran directed a statement to the Board 
regarding a general question of whether he had ever alleged 
in the past that there was clear and unmistakable error (CUE) 
in a September 1976 rating action that had denied a claim of 
entitlement to service connection for a left knee disorder.  
Attached to the veteran's May 2005 statement was a copy of 
one of the pages of an unappealed February 1995 decision in 
which the RO had denied a claim of CUE in the September 1976 
rating decision.  It is unclear from a reading of the 
veteran's May 2005 statement whether the veteran desires to 
pursue a claim of CUE at this time.  In that regard, the 
veteran is reminded that, in the context of the November 2003 
remand, he was advised in detail about all of the specific 
elements necessary to pursue a claim of CUE.  At this point, 
the veteran should be questioned by the RO as to whether, 
based upon his recent statement, it is his intention to file 
a claim of CUE.  If so, he should be provided the opportunity 
to do so.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate that claim.  

2.  In September 1976, the RO denied the appellant's claim of 
entitlement to service connection for a left knee disorder, 
diagnosed as Osgood Schlatter's disease; the veteran was 
notified of that decision by letter dated in October 1976.  
Although the appellant filed a notice of disagreement with 
that decision in November 1976, he did not file a timely 
substantive appeal in response to the February 1977 statement 
of the case.  

3.  In February 1995, the RO denied the appellant's claim 
that there was clear and unmistakable error in the September 
1976 decision that denied entitlement to service connection 
for a left knee disorder, diagnosed as Osgood Schlatter's 
disease; the appellant was notified of that decision by 
letter dated in March 1995.  The appellant did not file a 
notice of disagreement with that decision within one year of 
the date of that notice.  

4.  In May 1998, the RO determined that the requisite new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disorder, diagnosed as Osgood Schlatter's 
disease.  The appellant was notified of that decision by 
letter dated in May 1998, but did not file a notice of 
disagreement with that decision within one year of the date 
of that notice.  

5.  The appellant's reopened claim of entitlement to service 
connection for a left knee disorder was received by VA on 
October 18, 2000.  A rating action dated in May 2001, found 
that new and material evidence had been received to reopen 
the previously denied claim, and granted service connection 
for a left knee disorder, diagnosed as degenerative joint 
disease of the left knee.  An effective date of October 18, 
2000, was assigned as the effective date of that grant of 
service connection and the 10 percent disability evaluation 
assigned.  


CONCLUSION OF LAW

An effective date earlier than October 18, 2000, for the 
grant of service connection for a left knee disorder, 
characterized as degenerative joint disease of the left knee, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.159, 3.400(q)(ii), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than 
October 18, 2000 for the grant of service connection for a 
left knee disorder.  He alleges that he injured his left knee 
playing basketball in service, and that he was treated for 
the same injury immediately after service.  He argues that 
since that time he has been in pursuit of the same benefits 
that were finally awarded in 2001.  He believes that an 
earlier effective date for the benefits should be awarded.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the May 2001 rating 
decision, December 2001 statement of the case, November 2003 
Board remand, and April 2005 supplemental statement of the 
case.  These documents included a discussion of the facts of 
the claims, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
December 2001 statement of the case and April 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
as well as the law and implementing regulations of the VCAA.  

Further, in correspondence dated in March 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an earlier effective date 
for the grant of service connection.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in March 2004 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board.  Notwithstanding the timing of the notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the March 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had filed an earlier 
claim for service connection for a left knee disorder that 
had not been finally adjudicated.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  It does not appear 
that there are any additional pertinent treatment records or 
documents to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim of entitlement to an earlier effective date for the 
grant of service connection for a left knee disorder.  
Accordingly, the Board will proceed with appellate review.

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits, earlier than October 18, 2000, 
based upon the establishment of service connection for a left 
knee disorder, characterized as degenerative joint disease of 
the left knee.  He argues that these benefits should date 
back to 1976, when he initially applied for service 
connection for that disability.  He argues that he has 
continued to seek service connection since that initial 
denial, and that he should be paid for the disability since 
that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2005).  

In September 1976, the RO denied the appellant's claim of 
entitlement to service connection for a left knee disorder, 
diagnosed as Osgood Schlatter's disease, and the veteran was 
notified of that decision by letter dated in October 1976.  
Although the appellant filed a notice of disagreement with 
that decision in November 1976, he did not file a timely 
substantive appeal in response to the February 1977 statement 
of the case within one year from the date of the adverse 
decision and it became final.  38 U.S.C.A. 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In February 1995, the RO denied the appellant's claim that 
there was clear and unmistakable error in the September 1976 
decision that had denied entitlement to service connection 
for a left knee disorder, diagnosed as Osgood Schlatter's 
disease; the appellant was notified of that decision by 
letter dated in March 1995.  The appellant did not file a 
notice of disagreement with that decision within one year of 
the date of that notice and it became final.  38 U.S.C.A. 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In May 1998, the RO determined that the requisite new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disorder, diagnosed as Osgood Schlatter's 
disease.  The appellant was notified of that decision by 
letter dated in May 1998, but did not file a notice of 
disagreement with that decision within one year of the date 
of that notice, and it became final.  38 U.S.C.A. 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decisions, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  

On October 18, 2000, the appellant submitted a new claim of 
entitlement to service connection for a left knee disorder.  
A rating action dated in May 2001, found that new and 
material evidence had been received to reopen the previously 
denied claim, and granted service connection for a left knee 
disorder, diagnosed as degenerative joint disease of the left 
knee.  An effective date of October 18, 2000, was assigned as 
the effective date of that grant of service connection and 
the 10 percent disability evaluation assigned under the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii).  

As noted previously, the effective date for a reopened claim 
of entitlement to service connection can be no earlier than 
the date the request to reopen the claim was filed.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).  The appellant in this case has identified no 
unadjudicated claim for the disability at issue which could 
form the basis for an earlier effective date.  There is no 
provision in either the statute or the regulations that 
allows for an earlier effective date based on a reopened 
claim unless a clear and unmistakable error was committed in 
a prior decision, or unless the new and material evidence 
resulted from correction of military records.  See 38 
U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2005).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  With respect to 
clear and unmistakable error in prior RO decisions, it is 
emphasized that a claim of clear and unmistakable error must 
be made with specificity and in accordance with the 
requirements for the filing of such a claim under the 
provisions of 38 C.F.R. § 3.105 (2005), which has not been 
done in this case.  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The RO's decision in May 
1998 on the issue of whether new and material evidence had 
been received to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder 
is, by law, final.  The effective date of the grant of 
service connection for a left knee disorder cannot, by 
regulation, be earlier than the date of the appellant's new 
claim for the benefit filed after the final disallowance of 
his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).  Under the circumstances of this 
case, the record presents no basis under applicable laws and 
regulations to allow an effective date earlier than October 
18, 2000, the date of receipt of the request to reopen a 
previously denied claim the disallowance of which had become 
final.  For that reason, the appellant's claim for an earlier 
effective date for the grant of service connection for a left 
knee disorder, characterized as degenerative joint disease of 
the left knee, must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  


ORDER

An effective date prior to October 18, 2000, for the grant of 
entitlement to service connection for a left knee disorder, 
characterized as degenerative joint disease of the left knee, 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


